223 Kan. 11 (1977)
569 P.2d 921
In re The Complaint made against ROBERT L. MARIETTA by the State Board of Law Examiners.
No. 49,273 (Bar Docket No. 3881)
Supreme Court of Kansas.
October 4, 1977.

ORDER OF PUBLIC CENSURE
WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by ROBERT L. MARIETTA, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found (1) that ROBERT L. MARIETTA, Salina, Kansas, prepared a release of liability for back child support and caused the same to be delivered to his client; (2) that at the time of the preparation of the release the issue of back child support had not been determined; (3) that at the time of the preparation of the release the ex-wife was represented by an attorney; and (4) that in preparing said release, respondent, knowing its significance and its intended use, caused his client to communicate with his ex-wife without the consent of his exwife's attorney, in violation of DR 7-104(A)(1) of the Code of Professional Responsibility (214 Kan. lxxxviii), and
WHEREAS, The State Board of Law Examiners has made a written recommendation to this Court that said ROBERT L. MARIETTA be disciplined by "Public Censure" as provided by Rule 203(a)(3) (220 Kan. xxviii [Adv. Sheet No. 2]), and
WHEREAS, In accordance with Rule 213(c) (220 Kan. xxxiii [Adv. Sheet No. 2]), a copy of the report, findings and recommendations of the Board was mailed to respondent on June 20, 1977, along with a citation directing respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
WHEREAS, Under date of July 23, 1977, respondent filed his response to the citation, stating that he did not wish to file exceptions to the report, findings and recommendations, and
WHEREAS, On the 23rd day of September, 1977, after notice to respondent, a hearing was held before the Court and respondent was permitted to make a statement regarding the discipline to be imposed. The State of Kansas appeared by Philip A. Harley, assistant attorney general, and respondent appeared in person and by his attorney, Marvin E. Thompson, and
WHEREAS, Upon consideration of the record and the statement *12 by respondent, and being fully advised in the premises, the Court accepts the report, findings and recommendations of the State Board of Law Examiners.
It is, therefore, by the Court, Considered, Ordered and Adjudged that the said ROBERT L. MARIETTA be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this ORDER OF PUBLIC CENSURE be published in the official Kansas Reports.
By Order of the Court, dated this 4th day of October, 1977.